 CARPENTERS, LOCAL 525327United Brotherhood of Carpentersand Joiners ofAmerica, Local 525, AFL-CIOandOhio ValleyBuilders Exchange,Inc. andEngstrom & Wynn,Inc.and Laborers Local No. 134, LaborersInternationalUnion of North America, AFL-CIO.Case 9-CD-235November 15, 1972and it will effectuate the purposes of the Act to assertjurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theRespondent and the Laborers are labor organiza-tions within the meaning of Section 2(5) of the Act.DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS, KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Ohio Valley Builders Exchange,Inc., on behalf of Engstrom & Wynn, Inc., hereincalled the Employer, alleging that United Brother-hood of Carpenters and Joiners of America, Local525,AFL-CIO, herein called Respondent, hasviolated Section 8(b)(4)(D) of the Act. A hearing washeld before Hearing Officer William M. Kohner onSeptember 6, 1972. The Employer, Respondent, andLaborersLocalNo. 134, Laborers InternationalUnion of North America, AFL-CIO, herein calledLaborers, appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, briefs were filed by theEmployer and the Laborers which have been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THEBUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer is a West Virginia corporation engaged inthe business of general contracting with its mainoffice inWheeling, West Virginia. The Employer hasthe general contract for an addition to the CoshoctonCounty Memorial Hospital located on Orange Street,Coshocton, Ohio, at which site it annually receivesgoods valued in excess of $50,000 from pointsdirectly outside the State of Ohio. Accordingly, wefind that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the ActIII.THEDISPUTEA.Background and FactsOn November 15, 1971, the Employer commencedthe construction of a three-story addition to theCoshocton County Memorial Hospital in Coshocton,Ohio. By May 1972, the form work for the super-structure had been completed and on May 25, 1972,the Employer assigned to laborers the final strippingof column forms which supported the roof concreteslab.On that day, the Carpenters business agent,Dale Craddock, demanded that the Employer's jobsuperintendent,G. Eric Martin, assign the finalstripping to carpenters. On June 2, 1972, CarpentersSteward Joe Chaney told Martin that the strippingwork belonged to carpenters and that they wouldshut the job down if they did not get that work.Martin thereupon telephoned Craddock who con-firmed Chaney's threat. Furthermore, Martin testi-fied that at a meeting of the Coshocton CountyCommissioners on June 12, 1972, Craddock statedthat either the carpenters be assigned the stripping orno one would,work. Then, on June 15, 1972, theEmployer assigned the stripping of flat arch forms tolaborers and again, later that day, according toMartin, Craddock said that if carpenters were notassigned the work, a picket line would appear thenext day. On June 20 and 21, the carpenters picketedwith signs which read, "Carpenters on Strike." Onboth days, members of the Laborers crossed thepicket line to work while other crafts refused to doso. On June 22, 1972, the carpenters returned to workand no picketing has occurred since.B.TheWork in DisputeThe work in dispute involves the final stripping ofwooden forms for columns between the second floorand the roof of the building, the final stripping ofwooden forms for beam sides and beam bottoms atthe roof slab level, and the final stripping of steelforms for shoring used to support beam forms andslab forms. All the stripping involved herein isconsidered by the Employer to be "final" strippingsince the forms are not to be reused on this projectbut will be used on some other unknown project atsome unknown time in the future.200 NLRB No. 50 328DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Contentions of the PartiesThe Employer contends that the work be left, asassigned, to employees represented by the Laborers,that this assignment complies with a 1949 agreementbetween the Laborers and Carpenters as well as withtheEmployer and area practice, and that theassignment is consistent with the safe and economi-cal completion of the job.The Laborers position is the same as that of theEmployer.The Carpenters contends that the Employer hadagreed to assign the work under a 1966 agreementbetween the Carpenters and the Laborers and thatthe 1949 agreement,supra,was not mentioned as thebasis for the assignment.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for thevoluntary adjustment of the dispute.As noted, the record disclosed that Craddock, theCarpenters business agent, made various demandsthat the Employer reassign the work to carpentersand threatened to shut the job down if thatassignment was not made. Furthermore, the factsshow that members of the Carpenters picketed thejobsite for 2 days. Based on the foregoing and therecord as a whole, we find that an object of thepicketing was to force or require the Employer toassign the disputed work to employees representedby Respondent. Accordingly, and without ruling onthe credibility of the testimony in issue, we aresatisfied that there is reasonable cause to believe aviolation of Section 8(b)(4)(D) did occur.Itwas stipulated at the commencement of thehearing that the parties had been unable to adjust thedispute voluntarily and that the Employer is notbound to the National Joint Board. We thereforefind that this dispute is properly before the Board fordetermination.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified as collective-bargaining represent-ative for a unit of the Employer's employees.Although the Employer had contracts in effect withbothUnions at the time of the dispute, neithercontract is helpful in determining which of the craftsisentitled to perform the disputed work. TheEmployer and the Laborers argue that a 1949"Memorandum on Concrete Forms" between theCarpenters and Laborers Internationals supports theEmployer's assignment.While that agreement doesstate that "stripping of forms which are not to be re-used" is to be assigned to laborers, the agreement, onits face, does not disclose whether the clause appliesto forms which, as here, are not to be reused at thesite but elsewhere at a later time. On the other hand,the Carpenters contends, but the Employer denies,that the Employer had assigned the work under a1966 agreement, which provides that the stripping bedone by equal numbers of carpenters and laborers;however, the record disclosed that this 1966 agree-ment was canceled in 1970, prior to the controversyherein.We therefore find that neither the contractsnor the agreements are useful in making ourdetermination herein.2.Employer and area practiceIt is uncontradicted that the Employer, at least forthe 5-1/2 years Martin has been superintendent, hasconsistently assigned the work in dispute to laborers.In addition, the Laborers regional manager testifiedthat the general practice in the Ohio area is to assignsuch work to laborers. The Employer's and theLaborers witnesses testified that the 1949 memo hasconsistentlybeen interpreted as supporting theEmployer's assignment herein, and the Employerand Laborers introduced various National JointBoard awards which corroborate this interpretation.The Employer and area practice, therefore, favor theEmployer's assignment.3.Skills, efficiency, and economy ofoperationThe Employer's superintendent,Martin, testifiedthat the laborers possess the requisite skill to performthe work and are supervised by a foreman who hasbeen in the employ of the Employer for 25 years andhas had extensive experience in the supervision of thework in dispute. As a result, the Employer arguesthat the utilization of laborers to perform the workwould be more efficient and economical.Wetherefore find that these factors favor the Employer'sassignment. CARPENTERS, LOCAL 525329CONCLUSIONSHaving considered all pertinent factors presentherein, we conclude that employees who are repre-sented by the Laborers are entitled to perform thework in dispute. This assignment is consistent withthe initial assignment, the Employer and areapractice, and the skills, efficiency, and economy ofoperation. Inmaking this determination, we areawarding the work in question to employees em-ployed by the Employer who are represented by theLaborers, but not to that Union or its members. Thepresent determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1.Employees of Engstrom & Wynn, Inc., who arecurrently represented by Laborers Local No. 134,Laborers International Union of North America,AFL-CIO, are entitled to do the final stripping ofwooden forms for columns between the second floorand the roof, the final stripping of wooden forms forbeam sides and beam bottoms at the roof slab level,and the final stripping of steel forms for shoring usedto support beam forms and slab forms at theCoshocton County Memorial Hospital in Coshocton,Ohio.2.United Brotherhood of Carpenters and Joinersof America, Local 525, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require Engstrom & Wynn, Inc., to assignthe above work to its members or employees whom itrepresents.3.Within 10 days from the date of this Decisionand Determination of Dispute, the labor organiza-tion listed in the preceding paragraph shall notify theRegional Director for Region 8, in writing, whetheror not it will refrain from forcing or requiringEngstrom & Wynn, Inc., by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to its members or employees whom itrepresents rather than to employees of Engstrom &Wynn, Inc., represented by Laborers Local No. 134,Laborers InternationalUnion of North America,AFL-CIO.